Dobe, J.
In this intermediate accounting by the committee of an incompetent veteran, the sole issue on appeal is the amount of fees payable to the committee’s attorney.
The present committee, the incompetent’s aunt, was appointed and has acted as such since 1923. The incompetent is an inmate of the Veterans’ Administration Facility at Northport, Long Island, N. Y., being supported and cared for there at the expense of the Federal government. He also receives substantial compensation and insurance payments from the United States Veterans’ Administration.
This accounting, the second in eighteen years, covers the period from March 30, 1936, to March 30, 1941, shows receipts of $36,655.04, disbursements of. $10,656.56, a balance on hand of $25,998.48; and contains numerous items covering fifty-five pages of the printed record. During the whole period of the committee’s and the attorney’s services, including the worst depression years, the incompetent’s estate has been carefully and conservatively managed. It increased by $5,000 during the period accounted for. The disbursements cover numerous monthly payments to the incompetent’s mother and aunt pursuant to court orders that are not contested; taxes, repairs and other expenses in connection with the incompetent’s real and personal property; and administration expenses. The attorney’s services were required in connection with investments, management of real property, servicing mortgages and legal matters. The special guardian who found nothing to object to in the account received for his services $250 and that fee is not contested. The attorney’s necessary services in connection with the accounting were obviously far in excess of the special guardian’s.
We all agree that the estates of incompetent veterans who are wards of the court should be carefully and conservatively supervised and administered. On this appeal, in view of the size of the estate, the responsibility, time and attention required and the result obtained, we think we should not hold that the Special Term abused its discretion in the allowance made for services rendered during the period of this accounting.
However, one item of $150, legal fee for services rendered between March 30, 1935, and March 30, 1936, was not properly included in the present accounting. It accrued within the period of the prior accounting and could and should have been applied for and passed upon therein. That was the only item in the account as filed that the Veterans’ Administration specifically objected to. We agree that in an estate of this kind legal *442fees should not unnecessarily be carried over from one accounting period to another. The $150 item should be disallowed and the account adjusted accordingly.
The order so far as appealed from should be modified in accordance with this opinion, and as so modified affirmed, without costs.